DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed January 21st, 2022have been entered. Claims 11-16 remain pending in the application. However, 112b’s are maintained alongside specification objections.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The specification appears to be replete with errors that seem to stem from translated idiomatic English concerns. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a bending-angle that is an angle indicating a degree of a gradient of said table due to at least one selected from a group consisting of: a bending of said table, a position of the subject to be loaded on said table, and a body weight of said subject loaded on said table” is not provided in the specification which proposes at least one of the aforementioned parameters. The nearest similarity is in paragraph 00164 that recites “the data-table denoting the relationship between the bending-angle that is the angle indicating the degree of the gradient of the table due to the bending of the table and the position of the subject to be loaded on the table and the body weight of the subject loaded on the table, and the correction circuit that corrects the output of the tilt sensor so that the updated state” and in paragraph 0261 that recites “Such a data-table can represent that the relationship between the bending-angle that is the angle indicating the degree of the gradient of the table 2 due to the bending of the table 2 and the body weight and position of the subject M loaded on the table 2” (in other words, at least two variables or otherwise all three, not one selected from the group thereof).
Notably, applicant has not satisfactorily rendered an appropriately presented amendment to the specification. Particularly that applicant appears to have cancelled the entirety of one specification in one document, and re-introduced the entirety of the new specification in a separate document. This renders it incredibly difficult to ascertain comparisons of the immediate original disclosure of applicant for the purposes of examination for any new matter.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record (this maintained objection should be understood to be held to the ORIGINAL translated Specification of July 13th, 2018 (consisting of 32 pages), the completely strike-through Specification of July 13th, 2018 (consisting of 33 pages), the first completely underlined Specification of July 13th, 2018 (consisting of 34 pages) and the second completely underlined specification of July 13th, 2018 (consisting of 38 pages). Alongside the completely strike-through Specification of March 23rd, 2021 (consisting of 32 pages), the completely underlined Specification of March 23rd, 2021 (consisting of 32 pages), and the ‘clean’ Specification of March 23rd, 2021 (consisting of 38 pages). The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown. Formatting (such as spacing of lines, margin sizes) are NOT considered a change that must be shown.
Therefore, a specification indicating the changes relative to the immediate prior version is required in light of the considerable overhaul of applicant’s specification. For the sake of clarity, Examiner is referring to applicant’s ORIGINAL translation Specification received July 13th, 2018 (consisting of 32 pages) as the original disclosure. It is observed that a considerable number of paragraphs in applicants ORIGINAL translated Specification (received July 13th, 2018; consisting of 32 pages) are reflected in all other cited Specifications, and such passages should NOT be marked as amended. Only those sections that are materially altered (including odd words) should be underlined and only those sections that are materially removed should be indicated by strikethrough. Per 6.28.01: The substitute specification must be submitted with markings showing all changes RELATIVE to the immediate prior version of the specification of record…Numbering the paragraphs of the specification of record is not considered a change that must be shown. A change of format (paragraph number changes, line spacing, font, margin size) is NOT considered to be a material change relative to the immediate prior version of the specification. And therefore, it is respectfully required that a marked up copy, showing changes immediately prior (not formatting changes) be provided such that examination and consideration is appropriately conducted and assessed concerning the substance between applicant’s ORIGINAL translated Specification (received July 13th, 2018, consisting of 32 pages), and any amended specification thereafter.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Notable limitations that invoke 112f include claims 11-13’s:
“an input device is configured to accept a directive input by said operator”.
“a rotation mechanism that rotates said examination table around a rotation axis during said use” (where “that rotates” is construed and treated as “configured to rotate” in light of the 112b section below).
“a movement locking mechanism that activates a movement locking that disables movement of said examination table along said body-axis direction” (where “activates a movement locking that disables movement of said table along a body-axis direction “is construed and treated as “is configured to activate a lock to disable movement of said table along a body-axis direction” in light of the 112b section below).
The aforementioned limitations all invoke a nonce term (e.g. “device”, or “mechanism”) followed by functional language (e.g. “configured to”), and lacks sufficient structure of the nonce term (input device, rotation mechanism, and movement locking mechanism) for performing the function of inputting, rotating, and movement locking respectively. The claims themselves only stating the input accepts input, the rotation mechanism rotates the table, and the movement locking locks movement; with no further structural characteristics surrounding such functional features in apparatus system claim.
For each instance noted above:
An input device could be anything from a remote control, a touch screen, a voice command system, a pulse-rhythmic interpretational system (or other muscle interpretive devices that read and measure an input of force to effect actuation similar in scope to artificial limbs or interpret the directional motions of ocular elements for instance), or even just a person’s hand which does effect input (not to be confused with ‘affect’ input). Therefore, “input device” is interpreted to read as “an operation panel” and “lever” as applicant provides in FIG. 1 through 2a and 2a1 alongside equivalents.
A rotation mechanism could be anything from a motor/drive, magnetic leveling, pulley or suspended cable system, or an individuals own hand actuating and tilting the table manually. Therefore, “rotation mechanism” can only be interpreted to be a “driving element”. However, this term is also invoking of a 112f in light of ‘element’ being a nonce term, and when substituted for “rotation mechanism” would present the same issues as too broad a term with a lack of sufficient structure to appropriately apprise those of ordinary skill in the art of the scope of the invention. Therefore, “rotation mechanism” may itself be indefinite. However, applicant does denote in the specification (paragraph 0079) that the table rotation mechanism 11 is equipped with a potentiometer 13. While the Figures only avail a very loose conceptual understanding of their relation, a potentiometer to Examiner’s knowledge only works axially. Therefore, the table rotation mechanism must be cylindrically or axially based in operation such as a DC motor, servo motor, or equivalents thereof. If applicant wishes to traverse/correct this composite interpretation, applicant must appropriately and explicitly cite in the Specification, Figures, or Claims where such subject matter has been disclosed.
A movement locking mechanism that activates a generic movement locking (effective a nonce “device”) could be anything from a magnetic lock, a hydraulic/pneumatic lock, a frictional clamp, any physically/electrically actuated lock yet to be invented during the span of applicant’s protection, and so on. In light of applicant availing no further structural detail of the locking mechanism in the course of the Specification, Figures, or the Claims, “a movement locking mechanism” is interpreted to simply be “a lock” absent ‘mechanism’.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Notably, the Claims appear to be replete with errors of antecedent basis, and overall clarity. For the sake of conciseness, issues noted proceeding are applicable to all similar instances and must be corrected and/or clarified appropriately. Any issues noted hereof further place any dependent claims as rejected in light of being depended on a rejected base claim.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claims 11-13, the limitation “an X-ray transmissive examination table upon which a subject is loaded during a use” is recited. It is unclear if ‘upon which’ is analogous to ‘configured to’ in the context of the art. Absent a ‘configured to’ constraint to the limitation, the limitation is problematic as it presents an apparatus (a table) simultaneous a method of its use (upon which a subject is loaded during a use). Notably, “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)” (MPEP 2173.05(p) is relevant). Where it becomes unclear if infringement occurs strictly when the apparatus is provided (the table) or whether infringement occurs when the table is used by loading a subject upon it. In light of the preamble being directed to an apparatus (an examination table system), the limitation is construed to read as “an X-ray transmissive examination table configured to support a subject”. Notably, applicant seems to consistently introduce this particular error repeatedly throughout the claims that make it difficult to determine whether the invention is directed to an apparatus, or a method. Again, in light of the preamble, the claim is construed to be directed to an apparatus, where the following issues should be corrected/addressed for all claims 11-13. 
“a pedestal that supports said examination table… an operator manually moves…along a body-axis direction of said subject” is construed as “a pedestal that supports said examination table that is configured to move along a body-axis during said use, whereby an operator may manually move the examination table along a body axis direction of said subject”
 “a rotation mechanism that rotates said examination table around a rotation axis during said use” is construed as “a rotation mechanism that is configured to rotate said table around a rotation axis during said use”
“a tilt sensor that detects a gradient of said examination table relative to a horizontal position by monitoring an action of said rotation mechanism” is construed as “a tilt sensor that is configured to detect a gradient of said examination table by monitoring an action of said rotation mechanism”
“a movement locking mechanism that activates a movement locking that disables a movement of said examination table along a body-axis direction” is construed as “a movement locking mechanism that is configured to activate a lock to disable movement of said table along a body-axis direction”. Hereafter explicitly “movement locking” absent any further prefix/suffix should be read as “lock” for conciseness and to avoid further antecedent basis issues.
“wherein said information processing device controls said examination table during a radiation imaging” is construed as “wherein said information processing device is configured to control said examination table during a radiation imaging”.
“said examination table rotates in accordance with said directive of said input device” is construed as “said table is configured to rotate in accordance with said directive of said input device”.
(For claim 11 particularly) “a correction circuit that corrects a relationship between an output of said tilt sensor and a tilt angle of said examination table so that said output of said tilt sensor indicates that said examination table is horizontal upon being provided with said directive of a correction- and-execution when said operator provides said directive input of said correction-and- execution through said input device” is construed as “a correction circuit that is configured to correct a relationship between an output of said tilt sensor and a tilt angle of said examination table, whereby output of said tilt sensor indicates that said examination table is horizontal upon being provided with said directive input of a correction- and-execution when said operator provides said directive of said correction-and- execution through said input device”.
(for claim 12 particularly) “a correction circuit that corrects a relationship between an output of said tilt sensor and said gradient of said examination table so that an updated state, in which said examination table rotates as much as said bending angle in an opposing direction against a bending of said examination table while said tilt sensor is detecting a horizontal state, is treated as a corrected horizontal state by reading out said gradient corresponding to a table position of said subject when a body weight of said subject and said position thereof are input” is construed as “a correction circuit that is configured to correct a relationship between an output of said tilt sensor and a gradient-angle of said table, so that in an updated state said table is caused to rotate as much as a bending angle in an opposing direction against a bending of said table;”
(for claim 13 particularly) “a correction circuit that corrects the relationship between an output of said tilt sensor and a gradient of said examination table so that an updated state, in which said examination table rotates as much as a predetermined angle in an opposing direction against a bending of said examination table while said tilt sensor is detecting a horizontal state, is treated as said horizontal position when said operator provides said directive input to execute correction through said input device” is construed as “a correction circuit that is configured to correct the relationship between an output of said tilt sensor and a gradient-angle of said table, so that an updated state said table is caused to rotate as much as a predetermined angle in an opposing direction against a bending of said table”
“a movement locking control circuit that cancels said movement locking of said table when said tilt sensor outputs that said examination table is in said horizontal position when said operator provides said directive input for canceling of said movement locking through said input device” is construed as “a movement locking control circuit is configured to cancel said lock of said table when said tilt sensor outputs that said examination table is in said horizontal position when said operator provides said directive input for canceling of said movement locking through said input device”
Any reference hereafter to “MPEP 2173.05(p)” should reference back to this rejection for the grounds and rationale pertinent to the particular rejection for the sake of conciseness. It should be understood, the MPEP section cited above is to all prior paragraphs of 112(b) to the claims thereof, and is directed at such claims due to the bolded and/or underlined portions posing confusing language that is analogous with method language in an otherwise apparatus claim by using active verbiage (e.g. “operator provides said directive input”, “that corrects” “that cancels” “by reading out” “that activates” “that disables” “rotates in accordance” “that detects” “controls” “during a use” etc) and furthermore couples such language with what seems to be sequential or temporal stipulation limitations (e.g. “while” “during” “when” etc). In light of the fact applicant’s preamble is directed toward an apparatus “An examination table system” the claim is construed to be directed to an apparatus, and method language should be avoided and clarified such as by ‘configured to’ language particular the limitation itself such as those matters bolded above and underlined/bolded throughout the 112b rejections above.
Regarding claim 11, the limitation “a correction circuit that corrects a relationship between an output of said tilt sensor and a tilt angle of said examination table so that said output of said tilt sensor indicates that said examination table is horizontal” is recited. This particular limitation is confusing as particularly it is understood that the output of the tilt sensor is the tilt angle. Therefore, the claim is unclear and confusing because it is not understood how a relationship between an entity and itself can be corrected. To the best of Examiner’s understanding, Examiner is parsing applicant’s claim in light of the specification to construe as ‘the correction circuit is configured to correct a relationship between the tilt angle and the apparent angle’, where the apparent angle is merely the angle experienced by the device at any given time that can deviate from the output of the tilt sensor. Where in the context of claim 11, the claim is simply stating that the operator is simply reverting the table to a horizontal state.
Regarding claim 12, the limitation “a memory storage element that stores a data-table denoting a relationship between a bending-angle that is an angle indicating the degree of a gradient of said table due to at least one selected from a group consisting of: a bending of said table, a position of the subject to be loaded on said table, and a body weight of said subject loaded on said table” is recited. There is a lack of antecedent basis for this particular wording of the limitation in the specification (the terms “at least” “one selected” and “group consisting of”  are prominently missing from the specification and the original translation received July 13th, 2018), where further the limitation itself is confusing. Notably, the limitation “a relationship between a bending-angle” is recited, whereafter the manner applicant has written the remainder of the claim of (m) appears to state the bending angle is a parameter that is derived from one of ‘a bending of said table, a position of subject, and a body weight of subject’. The limitation “due to at least one selected from a group consisting of” means that applicant is claiming in certain instances that the bending angle is solely derivative of a single parameter. This is problematic as a relationship necessitates a relation between two entities, even a ‘single status’ possesses a relationship between individual and the whole under an exclusionary relationship. Therefore, the limitation is very unclear as to what the relationship is between. In a more concise sense, the claim would appear to read as “a relationship between a bending angle and _______, where a bending angle is an angle indicating the degree of table due to at least one selected from a group…” but not establishing what the bending angle is related to. 
Regarding claim 12 further, the limitation “a correction circuit that is configured to correct a relationship between an output of said tilt sensor and a gradient-angle of said table, so that in an updated state said table is caused to rotate as much as a bending angle in an opposing direction against a bending of said table” is recited (as construed and set forth above). There is confusion regarding the limitation “a relationship between an output of said tilt sensor and said gradient of said table” as a gradient appears to be provided in the claim prior through “a tilt sensor that detects a gradient of said table” establishing that a tilt sensor detects the gradient and the output of the tilt sensor (by the claim’s manner of writing) is also the gradient. Therefore, similar to claim 11, it is unclear how a relationship is formed between the output of the tilt sensor and the gradient when they appear to be the same entity and it is unclear how a relationship is formed between an output and itself as the claim appears to read in context. Examiner construes for the purposes of examination that the output of the tilt sensor and the bending angle are two separate entities, where the tilt sensor is the immediate angle of the sensor, and the bending angle is the realized angle of the table.
To the best of Examiner’s understanding, Examiner is parsing applicant’s claim in light of the specification to construe as ‘the correction circuit is configured to correct a relationship between the output of the tilt sensor and the apparent angle’, where the apparent angle is merely the angle experienced by the device at any given time that can deviate from the output of the tilt sensor. Where in the context of claim 12, the claim is simply stating that the device treats a range of values read from the tilt sensor as horizontal. Where such values are drawn from a data-table consequent of inputted weight/position data that convinces the processor that the table is horizontal. While this understanding appears to be in alignment with applicant’s Specification and Figures, Examiner must respectfully request and require thorough explanation and confirmation on applicant’s part in applicant’s response in light of the replete errors of the Specification.
Regarding claim 13, the limitation “a correction circuit that is configured to correct the relationship between an output of said tilt sensor and a gradient-angle of said table, so that an updated state said table is caused to rotate as much as a predetermined angle in an opposing direction against a bending of said table” is recited (As construed and set forth above). The issues of claim 13 are identical to claim 12 as outlined in the prior numbered paragraph and for the sake of conciseness the issues of the instant claim should refer to the prior numbered paragraph for explanation.
To the best of Examiner’s understanding, Examiner is parsing applicant’s claim in light of the specification to construe as ‘the correction circuit is configured to correct a relationship between the output of the tilt sensor and an/the apparent angle’, where the apparent angle is merely the angle experienced by the device at any given time that can deviate from the output of the tilt sensor. Where in the context of claim 12, the claim is simply stating that the device treats a predetermined angular range read from the tilt sensor as horizontal. Where such values are drawn from a predetermined value present in the device (a tolerance effectively) or inputted that convinces the processor that the table is horizontal. While this understanding appears to be in alignment with applicant’s Specification and Figures, Examiner must respectfully request and require thorough explanation and confirmation on applicant’s part in applicant’s response in light of the replete errors of the Specification.
Further regarding claim 13, the limitations “a tilt sensor that detects a gradient of said table” and “the relationship between an output of said tilt sensor and a gradient” are recited. Where the removal of ‘angle’ in ‘gradient-angle’ now presents a second ‘a gradient’ in the same claim that ‘a gradient’ has previously been disclosed. It is unclear whether the second ‘gradient’ (correspondent to relationship) is the same ‘gradient’ as the tilt sensor or an entirely different ‘gradient’. For the purposes of examination, the limitation is still construed as “a gradient-angle”.
Regarding claim 14, the limitation “said correction circuit is operative using said predetermined angle that said operator selects through said input device from a plurality of predetermined angles” is recited. Referring to MPEP 2173.05(p) and rejections prior, it is unclear if the limitation is claiming the presence of a plurality of predetermined angles (the apparatus), or claiming the use of the input device with a plurality of predetermined angles (a method of use). The claim is construed in light of the preamble claiming an apparatus, wherein the limitation itself is construed as “said correction circuit is configured to use a predetermined angle, whereby said operator may select said predetermined angle through said input device from a plurality of predetermined angles.”
Regarding claim 16, the limitation “said rotation control circuit controls said rotation mechanism to force said table to a horizontal state into said horizontal position in accordance with the output of said tilt sensor”. Referring to MPEP 2173.05(p) and rejections prior, the limitation is construed as “said rotation control circuit is configured to control said rotation mechanism to thereby force said table to a horizontal state into said horizontal position in accordance with the output of said tilt sensor”
Claim 15 is additionally rejected under 35 U.S.C. 112(b) or 112 (pre-AIA ), second paragraphs as being dependent upon a rejected base claim (claim 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weil et al. (U.S. Pub. No. 2002/0029419); hereafter "Weil" in view of Zaiki et al (U.S. Pub. No. 20130051522); hereafter “Zaiki”.
Regarding claim 11, Weil discloses (FIGS. FIG. 1) an examination table system, having an information processing device, comprising: 
an X-ray transmissive examination table (FIG. 1) upon which a subject is loaded during a use (paragraph 0002: “More particularly, the present invention relates to an apparatus for longitudinally moving a patient-support deck to facilitate taking x-ray or fluoroscopic images of a patient resting on a mattress supported by the patient-support deck”); 
a pedestal that supports said examination table and an operator manually moves said examination table along a body axis direction of said subject (paragraph 0007: “After the lock assembly is unlocked, the patient-support deck is manually movable relative to the base”); 
an input device is configured to accept a directive input by said operator (paragraph 00049: “Patient-support apparatus 10 may include a user input device (not shown) of any conventional type that is used to command the operation of the drive mechanisms (not shown) included in patient-support deck 14 and included in deck-positioning assembly 16 and that is also used to command the operation of actuator 76 of deck-slide mechanism 52”); 
a rotation mechanism that rotates said examination table around a rotation axis during said use (paragraph 0013: “showing a transversely oriented hydraulic cylinder coupled to an upper platform of the tilt/trend mechanism”); 
a tilt sensor that detects a gradient of said examination table relative to a horizontal position by monitoring an action of said rotation mechanism (paragraph 0069: “Controller 410 receives user input 296 and input from angle sensor 298… Angle sensor 298 is configured to sense whether seat section 24 is tilted about transverse axis 56”); 
a rotation control circuit that controls said rotation mechanism (paragraph 0069 and paragraph 0034: “Tilt/trend mechanism 50 is situated atop hi/lo mechanism 18 and operates to tilt deck 14 side to side about a longitudinal axis 54 and to tilt deck 14 front to rear about a transverse axis 56”); and 
a movement locking mechanism that activates a movement locking that disables a movement of said examination table along said body-axis direction (paragraph 0069: “If seat section 24 is tilted in either direction about axis 56, controller 410 will not enable actuator 220. If seat section 24 is in a horizontal position, controller 410 will enable actuator 220”; 
wherein said information processing device controls said examination table during a radiation imaging (as set forth in paragraphs 0069 and 0002), and 
wherein: 
(A) said examination table rotates in accordance with said directive of {said} input device (paragraph 0049), and said information processing device further comprises: 
(C) a movement locking control circuit (paragraph 0069) that cancels said movement locking of said {examination} table when said tilt sensor outputs that said table is in said horizontal position when said operator provides said directive input for canceling of said movement locking through said input device (paragraph 0069).
	However, while Weil does disclose in paragraph 0062 “In addition, those skilled in the art will appreciate that it is within the scope of the invention as presently perceived for the output signal from angle sensor 298 to be coupled to additional circuitry that conditions and/or processes the output signal before enabling or disabling actuator 220” Weil does not disclose a correction circuit that corrects a relationship between an output of said tilt sensor and a tilt angle of said table so that said output of said tilt sensor denotes that said table is horizontal upon being provided with said directive of a correction- and-execution when said operator provides said directive of said correction-and- execution through said input device.
	Regardless, Zaiki teaches (paragraph 0114) a correction circuit that corrects a relationship between an output of said tilt sensor and a tilt angle of said examination table so that said output of said tilt sensor indicates that said examination table is horizontal upon being provided with said directive input of a correction- and-execution when said operator provides said directive of said correction-and- execution through said input device (paragraph 0114: “The tilt detector 7 detects the tilt angle of the tabletop 5a. Based on the imaging angle information stored in the memory 8 and on the tilt angle detected by the tilt detector 7, the calculator 9 calculates a correction angle to correct the imaging angle information. The comparison unit 16 compares a composite angle obtained based on the imaging angle information and the correction angle with the range of movement of the support unit 4. Then, when the comparison unit 16 determines that the composite angle exceeds the range of movement, the drive unit 6 moves at least one of the tabletop 5a…so that the tabletop 5a and the support unit 4 form the composite angle”).
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have combined the correction circuit of Zaiki (paragraph 0114) with the assembly and circuitry of Weil indicated as readily compatible (paragraph 0062). Where the results would have been predictable as both Weil and Zaiki are concerned with x-ray tables with corrective/actuated tables thereof, and further where Weil merely lacks a correction protocol/circuitry while Zaiki supplies such a correction protocol/circuitry, and further wherein the correction circuit of Zaiki will continue to facilitate correction of the orientation of the table in Weil, while the table in Weil will continue to support and articulate a person thereon, where Weil openly admits correction circuits may be installed (paragraph 0062). Whereupon the combination will as Zaiki states “cause the X-ray imaging system 1 to execute desired operations” (paragraph 0042).
Regarding claim 12, Weil discloses (FIGS. FIG. 1) an examination table system, having an information processing device, comprising: 
an X-ray transmissive examination table (FIG. 1) upon which a subject is loaded during a use (paragraph 0002: “More particularly, the present invention relates to an apparatus for longitudinally moving a patient-support deck to facilitate taking x-ray or fluoroscopic images of a patient resting on a mattress supported by the patient-support deck”); 
a pedestal that supports said examination table that an operator manually moves along a body axis direction of said subject that during said use (paragraph 0007: “After the lock assembly is unlocked, the patient-support deck is manually movable relative to the base”); 
an input device is configured to accept a directive input by said operator (paragraph 00049: “Patient-support apparatus 10 may include a user input device (not shown) of any conventional type that is used to command the operation of the drive mechanisms (not shown) included in patient-support deck 14 and included in deck-positioning assembly 16 and that is also used to command the operation of actuator 76 of deck-slide mechanism 52”); 
a rotation mechanism that rotates said examination table around a rotation axis during said use (paragraph 0013: “showing a transversely oriented hydraulic cylinder coupled to an upper platform of the tilt/trend mechanism”); 
a tilt sensor that detects a gradient of said examination table by monitoring an action of said rotation mechanism (paragraph 0069: “Controller 410 receives user input 296 and input from angle sensor 298… Angle sensor 298 is configured to sense whether seat section 24 is tilted about transverse axis 56”); 
a rotation control circuit that controls said rotation mechanism (paragraph 0069 and paragraph 0034: “Tilt/trend mechanism 50 is situated atop hi/lo mechanism 18 and operates to tilt deck 14 side to side about a longitudinal axis 54 and to tilt deck 14 front to rear about a transverse axis 56”); and 
a movement locking mechanism that activates a movement locking that disables a movement of said examination table along said body-axis direction (paragraph 0069: “If seat section 24 is tilted in either direction about axis 56, controller 410 will not enable actuator 220. If seat section 24 is in a horizontal position, controller 410 will enable actuator 220”; 
wherein said information processing device controls said examination table during a radiation imaging (as set forth in paragraphs 0069 and 0002, and 
said information processing device, further comprises: 
 (C) a movement locking control circuit (paragraph 0069) that cancels said movement locking of said table when said tilt sensor outputs data denoting that said table is horizontal when said operator provides said directive for canceling said movement locking through said input device (paragraph 0069).
However, while Weil does disclose in paragraph 0062 “In addition, those skilled in the art will appreciate that it is within the scope of the invention as presently perceived for the output signal from angle sensor 298 to be coupled to additional circuitry that conditions and/or processes the output signal before enabling or disabling actuator 220” Weil does not disclose a memory storage element that stores a data-table denoting a relationship between a bending-angle that is an angle indicating a degree of a gradient of said table due to at least one selected from a group consisting of: a bending of said table, a position of the subject to be loaded on said table, and a body weight of said subject loaded on said table; and a correction circuit that corrects a relationship between an output of said tilt sensor and said gradient of said table so an the updated state, in which said table rotates as much as a bending angle in an opposing direction against a bending of said table while said tilt sensor is detecting a horizontal state, is treated as a corrected horizontal state by reading out said gradient corresponding to a table position of said subject when a body weight of said subject and said position are input.
Regardless, Zaiki teaches (paragraph 0041, 0042 and paragraph 0114) a memory storage element that stores data-table denoting a relationship between a bending-angle that is an angle indicating the degree of a gradient of said table due to at least one selected from a group consisting of: a bending of said table, a position of the subject to be loaded on said table, and a body weight of said subject loaded on said table (paragraph 0041: “The calculator 9 has a function to calculate a correction angle for correcting the imaging angle information based on the imaging angle information at the time of past imaging stored in the memory 8, as well as on the tilt angle detected by the tilt detector 7”); and
a correction circuit that corrects a relationship between an output of said tilt sensor and a tilt angle of said table so that the updated state, in which said table rotates as much as a bending angle in an opposing direction against a bending of said table while said tilt sensor is detecting a horizontal state, is treated as a horizontal state by reading out said gradient-angle corresponding to a position of said subject when a body weight of said subject and said position thereof are input (paragraph 0114: “The tilt detector 7 detects the tilt angle of the tabletop 5a. Based on the imaging angle information stored in the memory 8 and on the tilt angle detected by the tilt detector 7, the calculator 9 calculates a correction angle to correct the imaging angle information. The comparison unit 16 compares a composite angle obtained based on the imaging angle information and the correction angle with the range of movement of the support unit 4. Then, when the comparison unit 16 determines that the composite angle exceeds the range of movement, the drive unit 6 moves at least one of the tabletop 5a…so that the tabletop 5a and the support unit 4 form the composite angle”). Where notably, storing prior data would comprise/necessitate a data table of at least one cell (a previous imaging angle information), or multiple cells (multiple past imaging). Further, Zaiki identifies storage of the bending of the table (paragraph 0041).
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have combined the memory and correction circuit of Zaiki (paragraphs 0041 and 0114) with the assembly and circuitry of Weil indicated as readily compatible (paragraph 0062). Where the results would have been predictable as both Weil and Zaiki are concerned with x-ray tables with corrective/actuated tables thereof, and further where the Weil merely lacks a correction protocol/circuitry/memory while Zaiki supplies such a correction protocol/circuitry/memory, and further wherein the correction circuit and memory of Zaiki will continue to facilitate correction of the orientation and saving past orientation data of the table in Weil, while the table in Weil will continue to support and articulate a person thereon, where Weil openly admits correction circuits may be installed (paragraph 0062). Whereupon the combination will as Zaiki states “cause the X-ray imaging system 1 to execute desired operations” (paragraph 0042).
Regarding claim 13, Weil discloses (FIGS. FIG. 1) an examination table system, having an information processing device, comprising: 
an X-ray transmissive examination table (FIG. 1) upon which a subject is loaded during a use (paragraph 0002: “More particularly, the present invention relates to an apparatus for longitudinally moving a patient-support deck to facilitate taking x-ray or fluoroscopic images of a patient resting on a mattress supported by the patient-support deck”); 
a pedestal that supports said examination table that an operator manually moves along a body-axis direction of said subject during said use (paragraph 0007: “After the lock assembly is unlocked, the patient-support deck is manually movable relative to the base”); 
an input device is configured to accept a directive input by said operator (paragraph 00049: “Patient-support apparatus 10 may include a user input device (not shown) of any conventional type that is used to command the operation of the drive mechanisms (not shown) included in patient-support deck 14 and included in deck-positioning assembly 16 and that is also used to command the operation of actuator 76 of deck-slide mechanism 52”); 
a rotation mechanism that rotates said table around a rotation axis during said use (paragraph 0013: “showing a transversely oriented hydraulic cylinder coupled to an upper platform of the tilt/trend mechanism”); 
a tilt sensor that detects a gradient of said table relative to a horizontal position by monitoring an action of said rotation mechanism (paragraph 0069: “Controller 410 receives user input 296 and input from angle sensor 298… Angle sensor 298 is configured to sense whether seat section 24 is tilted about transverse axis 56”); 
a rotation control circuit that controls said rotation mechanism (paragraph 0069 and paragraph 0034: “Tilt/trend mechanism 50 is situated atop hi/lo mechanism 18 and operates to tilt deck 14 side to side about a longitudinal axis 54 and to tilt deck 14 front to rear about a transverse axis 56”); and 
a movement locking mechanism that activates a movement locking that disables a movement of said table along said body-axis direction (paragraph 0069: “If seat section 24 is tilted in either direction about axis 56, controller 410 will not enable actuator 220. If seat section 24 is in a horizontal position, controller 410 will enable actuator 220”; 
wherein said information processing device controls said examination table during a radiation imaging is loaded (as set forth in paragraphs 0069 and 0002), and said information processing device, further comprises:
(C) a movement locking control circuit (paragraph 0069) that cancels said movement locking of said examination table when said tilt sensor outputs data denoting that said examination table is in a horizontal state when said operator provides said directive input for canceling said movement locking through said input device (paragraph 0069).
	However, while Weil does disclose in paragraph 0062 “In addition, those skilled in the art will appreciate that it is within the scope of the invention as presently perceived for the output signal from angle sensor 298 to be coupled to additional circuitry that conditions and/or processes the output signal before enabling or disabling actuator 220” Weil does not disclose a correction circuit that corrects the relationship between an output of said tilt sensor and a gradient-angle of said table so that an updated state, in which said table rotates as much as a predetermined angle in an opposing direction against a bending of said table while said tilt sensor is detecting a horizontal state, is treated as a horizontal state when said operator provides said directive to execute correction through said input device.
	Regardless, Zaiki teaches (paragraphs 0007 and 0114) a correction circuit that corrects the relationship between an output of said tilt sensor and a gradient-angle of said table so that an updated state, in which said table rotates as much as a predetermined angle (paragraph 0007: “By executing these functions, it is possible to adjust the angle of the support unit in relation to the subject to a predetermined value”) in an opposing direction against a bending of said table while said tilt sensor is detecting a horizontal state, is treated as a horizontal state when said operator provides said directive to execute correction through said input device (paragraph 0114: “The tilt detector 7 detects the tilt angle of the tabletop 5a. Based on the imaging angle information stored in the memory 8 and on the tilt angle detected by the tilt detector 7, the calculator 9 calculates a correction angle to correct the imaging angle information. The comparison unit 16 compares a composite angle obtained based on the imaging angle information and the correction angle with the range of movement of the support unit 4. Then, when the comparison unit 16 determines that the composite angle exceeds the range of movement, the drive unit 6 moves at least one of the tabletop 5a…so that the tabletop 5a and the support unit 4 form the composite angle”).
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have combined the correction circuit with the predetermined values/angles of Zaiki (paragraphs 0007 and 0114) with the assembly and circuitry of Weil indicated as readily compatible (paragraph 0062). Where the results would have been predictable as both Weil and Zaiki are concerned with x-ray tables with corrective/actuated tables thereof, and further where the Weil merely lacks a correction protocol/circuitry while Zaiki supplies such a correction protocol/circuitry, and further wherein the correction circuit of Zaiki will continue to facilitate correction of the orientation of the table in Weil, while the table in Weil will continue to support and articulate a person thereon, where Weil openly admits correction circuits may be installed (paragraph 0062). Whereupon the combination will as Zaiki states “cause the X-ray imaging system 1 to execute desired operations” (paragraph 0042
Regarding claim 14, Weil in view of Zaiki discloses (Zaiki: paragraphs 0043, 0064, claim 2) the examination table system, according to Claim 13, wherein: said correction circuit is operative using said predetermined angle that said operator selects through said input device from a plurality of predetermined angles (Zaiki: Paragraphs 0043: “the controller 11 executes predetermined processing operations”; 0064: “a predetermined angle for performing X-ray imaging (S20)”, claim 2: “a predetermined identifier from a plurality of the identifiers”)
Regarding claim 15, Weil in view of Zaiki discloses (Zaiki: paragraph 0037) the examination table system, according to Claim 11, wherein: wherein said information processing device, further comprises: an initializing circuit that defaults said relationship between a corrected output of said tilt sensor and said gradient of said examination table to an initial state (Zaiki: paragraph 0037: “fixing a predetermined coordinate axis in advance and detecting the degree by which the tabletop 5a is tilted in relation to the coordinate axis”).
Regarding claim 16, Weil in view of Zaiki discloses the examination table system, according to Claim 11, wherein: said rotation control circuit controls said rotation mechanism to force said examination table to a horizontal state into said horizontal position in accordance with the output of said tilt sensor. As previously set forth in claim 11 above, the correction circuit is considered to engage upon registry/input of the user that unlocking is desired and the correction circuit engages to alter the angle of the table to a horizontal state as part of the corrective action to the desired state that is commensurate and compared with the output of the tilt sensor (or otherwise ‘in accordance with the output of the tilt sensor).
Response to Arguments
Applicant's arguments filed January 21st, 2022 have been fully considered but they are not persuasive.
Applicant's arguments filed March 30th, 2021 have been fully considered but they are not persuasive. 
Notably, the specification objection concerning the antecedent basis of the claim terminology (the data table comprising one or more variables, in otherwords a single variable) is not provided for in the claims and the specification objection directed thereto is maintained.
With regard to applicant’s arguments (see Remarks: page 6), concerning unaddressed traversals and requests that remain open. Examiner clarified in the office action mailed July 21st, 2021 that “overcome the drawing objections and several of the specification objections… However, numerous 112b’s are maintained alongside several specification objections” Where particularly those directed to antecedent basis are addressed in the body of the objection and the response to arguments sections of the Non-Final Office Action mailed July 21st, 2021; while those directed to a substitute specification were further clarified in light of applicant submitting another completely strike-through Specification and completely underlined Specification with further clarities availed in the body of the objection. Leaving clear the maintained Specification Objections to the specification (those objections that had been set forth on September 30th, 2020 but absent the non-final office action mailed July 21st, 2021 (excluding those directed to antecedent basis in the specification and the substitute specification). Furthermore, with regards to applicant’s arguments on pages 80-84 (correspondent to those received March 23rd, 2021), it was addressed in the Non-Final Office action mailed July 21st, 2021 that applicant appears to confuse 112a matters for 112b matters as the basis for their argument and that such argument is not persuasive to examiner, and otherwise is of response to applicant’s alleged unaddressed traversals (Remarks: page 11).
With regards to applicants confusion as to what standard the office is using (Remarks: pages 6-11), Examiner is using 37 CFR 1.125(b) “The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strikethrough except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strikethrough cannot be easily perceived. An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied. Numbering the paragraphs of the specification of record is not considered a change that must be shown. Notably, numbering the paragraphs is merely formatting changes, and formatting changes are not considered a change that must be shown. Merely changing the margin size, spacing, indentation, and similar are not changes that must be shown; as such practice would require any minor addition or deletion of subject matter and would thus alter all subject matter thereafter and convolute the process of examination to determine the appropriateness of amendments to the specification. In the particular instance, applicant has supplied a translated Specification that examiner considers to be the ORIGINAL specification. However, the simultaneous posting of at least one completely underlined specification AND a completely strike-through specification on the same date with no clarification in the documents themselves (such as ‘clean copy’) avails which variant is the appropriate document for consideration on the merits. Furthermore, the shown/marked changed should only be those that are differentiating between the documents. Notably, a substantial number of applicant’s paragraphs in the ORIGINAL translated specification are present in the underlined specifications, such paragraphs should not be marked if they are maintained. Furthermore, applicant is not adequately availing a specification wherein the markups are in one, single version and convolutes the understanding, examination and consideration between the original, the underlined, and the strike-through variants.
Applicant notably only states that the changes made “was fully amended by at least format and fully replaced the translation this is also a full-length amendment”. As noted prior, format is not considered a change that needs to be shown (even so far as numbering paragraphs) where the substance of the specification does not change or amend/remove words from the specification. Where it is noted that numerous paragraphs of applicant’s ORIGINAL translated specification appears to be retained in the underlined variants. Therefore, the specification should not be marked where the body of the paragraph is maintained to reduce confusion in examination.
While the prior office action mailed July 21st, 2021 notes the amendments are entered, this should not be construed as acceptance of the indications/marking of the specification, and the objection to the specification(s) has been maintained for reasons of record.
Examiner is not persuaded applicant’s substitute specification is satisfactory and the objection to the specifications and markings thereof are maintained. Applicant is required to offer a substitute application that particularly indicates the changes relative to the immediate prior version of record, where words are altered, added, or removed; not merely cancelling the entire specification, and entering a new specification as by underlining to circumvent particularly pointing our where additive/subtractive changes were rendered.
Regarding applicant’s inquiry (Remarks: page 11) concerning idiomatic English, Examiner’s noting thereof is particular to the lengthy specification applicant possesses, and in light of the fact of several cited paragraphs pursuant to the Specification Objections originally set forth in the Non-Final Office action mailed September 30th, 2020, and ‘corrected’ in the ‘clean’ copy (but lacking particular indication of changes) are still considered to originate from the original ‘certified PhD level translator’ that necessitated applicant’s correction, and examiner is acknowledging given the length of the specification that an exhaustive list of alterations cannot be made and applicant’s cooperation is respectfully requested.
Applicant’s arguments, see Remarks (pages 72-79, filed March 23rd, 2021, with respect to Drawing and Specification Objections have been fully considered and are persuasive.  The Drawing objections of September 30th, 2020 has been withdrawn.
Examiner again does not understand why applicant is referencing citations of 112a when such grounds are not asserted by Examiner, and furthermore such matter is only concerning Specification Objections. Therefore, such matter is considered unpersuasive or otherwise moot.
Regarding Applicant’s argument (Remarks: page 11) concerning ‘at least one’, after searching the Original translation Specification, the language “at least one” concerning a bending angle could not be located, and examiner maintains that the language lacks antecedent basis in the specification.
Applicant's arguments filed March 30th, 2021 have been fully considered but they are not persuasive. Notably, the specification objection concerning the antecedent basis of the claim terminology (the data table comprising one or more variables, in otherwords a single variable) is not provided for in the claims and the specification objection directed thereto is maintained.
Regarding matters of 112f (Remarks: pages 11-12) applicant argues that the claims 11-13 lack the ‘configured to’ language. However, matters of 112f are examined in light of necessary interpretations under 112b to examine the claims to the best of examiner’s understanding after pointedly asking applicant if the invention was an apparatus or a method in the Non-Final Office Action mailed September 30th, 2020 (See paragraph 40), and no response was granted. Because applicant argued ‘functional features’ this was examiner’s indication that the claim was directed toward an apparatus, not a method, and therefore, the claim language should thusly reflect such language to avoid matters of indefiniteness between apparatus and method. To fully, comprehensively and compactly prosecute on the merits, examiner considered 112f in light of the necessary 112b interpretations of the sections herein and those rationale of prior record.
Furthermore, Examiner does not understand how examiner’s assumption is without foundation, an input device could be the input of force (as by a human hand), where applicant’s claims specifically note “an operator manually moves” and such language is recited in applicant’s Field of the Invention “table system that an operator operates manually for movement thereof”. Examiner cannot preclude the consideration that such input or movement mechanism or rotation mechanism could be by human hand which would be eminently known to be facilitatable by a person of ordinary skill in the art, and where the claims themselves state that the device is manually operated. The purpose of 112f is to ensure the scope of applicant’s claims is particular to the means applicant has disclosed (pertinent to the 112f section of the instant office action); such ensuring of scope also is particular to ensuring such claims are not construed to comprise means yet to be invented as a foundational basis of 112f and as to enable one skilled in the pertinent art to make and use the full scope of the claimed invention.
Regarding applicant’s arguments to 112b (Remarks: pages 12-13), seems to disregard examiner’s assertions as merely boilerplate. The consistent suggestion of ‘configured to’ is the most expedient manner Examiner could contemplate to absolve the immediate issues of indefiniteness Applicant’s claims present in light of prolific use of active verbiage and temporal stipulation/limitation (otherwise seeming to establish de facto sequences of steps). To examine on the merits, such construing was necessary to assess applicant’s invention as an apparatus. A claimed device ‘configured to do something’ is NOT the same a device ‘that does something’. However, Examiner is required to parse the understanding of applicant’s arguments, specification and remainder of disclosure which eminently indicates an apparatus in light of arguing for functional language in applicant’s remarks (received March 23rd, 2021). While applicant can find patents that state ‘a tilt sensor that detects’, such matter is a matter of context, and if such language is particular to methods, the language is acceptable. However, in the instant application, there is particular confusion as to whether the claimed device is infringed upon merely possessing the capability to facilitate a function (i.e. “configured to do”) or whether the claimed device is infringed upon facilitating that function (i.e. “does” “that does” “that does while” “that does upon” etc). These uncertainties are not resolved by applicant’s amendments and the 112b rejections thereof are maintained for reasons of record and those further emphasized by bolding/underlining in the pertinent section of the instant office action.
For clarity’s sake, applicant’s previously noted ‘items 22 and 23’ are not related, item 22 is particular to the rejection that came prior concerning 2173.05(p) which also discusses indefiniteness of apparatus and method in the same claim, and merely for conciseness sake refer to the previous explanation above ‘item 22’.
Regarding applicant’s arguments directed toward 103 Rejections (Remarks: pages 13; item B), Examiner noted the combination as “Weil in view of Zaiki and was under the same grounds as claims 11 and 12 (alongside the dependent claims)
Regarding applicant’s arguments directed toward items C-E (Remarks: pages 13-14), Applicant alleges there was no conclusion analysis. However, Examiner plainly was dependent upon the previously asserted Weil in view of Zaiki, and do not necessitate a conclusion analysis as the combination of Weil in view of Zaiki anticipates the subject matter of claims 14-16 (items C-E).
Further regarding item E, there was no citation necessary as the rejection itself notes to reference claim 11. The reference citation XXXXX is removed for matters of clarity.
Regarding applicant’s arguments concerning that Weil and Zeil fail to disclose ‘flexion’, such feature is not claimed by applicant, only seeming to claim (bend/bending), where bending is disclosed in applicant’s Specification (paragraph 0050) “FIGs. 5A, 5B are schematic views illustrating bending of the table according to the aspect of Embodiment 1.” Where such figures eminently do not demonstrate flexion, but appear to be a tilting of the table. Where furthermore, the correction circuit of Zaiki appears to explicitly address “a correction angle for correcting the imaging angle information based on the imaging angle information and on the tilt angle. A drive unit moves the support unit to a position based on the imaging angle information and the correction angle.” Which seems to be commensurate with applicant’s claimed invention.
With regard to applicant’s arguments (Remarks: pages 14-18), Applicant alleges that Weil is purely mechanical, and Zaiki is fully electronic. However, it has been thoroughly stated by examiner that Weil uses a tilt sensor (an electrical system) and furthermore, and most particularly, Weil openly acknowledges the system is fully integratable/usable with a correction system such as a correction circuit (paragraph 0062: “In addition, those skilled in the art will appreciate that it is within the scope of the invention as presently perceived for the output signal from angle sensor 298 to be coupled to additional circuitry that conditions and/or processes the output signal before enabling or disabling actuator 220”. While Weil does not possess an explicit correction circuit of it’s own, it is readily integratable with a correction circuit. Where one such circuit is Zaiki that uses imaging data and tables thereof to correct the angle of the table based upon the sensed tilt angle. There is a degree of expectable success particularly because Weil openly acknowledges integration capable with a correction circuit, while Zaiki avails clear and eminent rationale that in so using such a correction circuit “cause the X-ray imaging system 1 to execute desired operations” (paragraph 0042). Contrary to applicant’s assertion to “reasonable expectation of success with the combination however, is an expectation of success in serving that very same purposes”, the rationale for combination needn’t even be in the references themselves, if such benefit were eminent, not disclosed by applicant (and therefore hindsight bias). However, the reference Zaiki which is in combination to include a correction circuit, explicitly notes marked benefit to its correction circuit (paragraph 0042), and therefore would improve the functionality of Weil (which openly admits that it’s apparatus may use a correction circuit (paragraph 0062)).
Regarding applicant’s argument that Weil is strictly mechanical, examiner respectfully disagrees. As again notably, Weil uses an explicit tilt sensor, and such sensor disables the patient support deck (paragraph 0007). Such a system is eminently understood to not be purely mechanical. 
With regards to applicant’s arguments that there must be an articulated reason or rational underpinning to support the legal conclusion of obviousness, as is prolific in the rejection, Weil explicitly notes it is an x-ray table that may use a correction circuit (paragraph 0062), and furthermore uses electronics (sensors and disabling means: paragraph 0007); while Zaiki avails a clear correction circuit (paragraph 0041, 0042 and paragraph 0114) that improves the operability of an x-ray examination table (paragraph 0042). Furthermore, there is no requisite that Weil must have already embarked on such a combination, however, Weil openly admits a correction circuit may be used and envisioned for use in the system of Weil (paragraph 0062).
Further regarding applicant’s assumption of rationale basis, rationales for combinations are not exclusive to ONLY those listed by applicant; where in MPEP 2143 “Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. Any rationale employed must provide a link between the factual findings and the legal conclusion of obviousness” (MPEP  Examiner clearly asserts combination of prior art elements. Where it is required:
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference (between Weil and Zaiki, two X-ray table systems), with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference (with Weil particularly being an X-ray table paired with a correction circuit and Zaiki being a correction circuit paired with an X-ray table); 
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately (with again, Weil noting that assembly of Weil could utilize a correction circuit, and Zaiki possessing such a correction circuit; where further Zaiki’s correction circuit is used for an X-ray table); 
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable (again, the express citation in Weil that acknowledges a correction circuit is usable with Weil’s x-ray table (paragraph 0042), and Zaiki is one such x-ray table with such a particular correction circuit); and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (where notably, Zaiki expresses that its correction circuit avails greater function in that “cause the X-ray imaging system 1 to execute desired operations” (paragraph 0042)).
It is therefore considered that Weil in view of Zaiki fulfills the basis for combination under at least combining prior art elements (however, ‘obvious to try’ and ‘modification’ would be equally reasonable rationale to examine under).
Examiner is not clear however why applicant is alleging aspects of 112f in consideration to 103 rejections, as 112f interpretations are only taking a narrower consideration of applicant’s disclosure for the claimed subject matter.
However, in view of the aforementioned rationale and the art and reasons of record, the rejections are respectfully maintained, as Weil in view of Zaiki appears to address the claimed, disclosed invention of applicant for the reasons cited herein and those of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE HALL/Examiner, Art Unit 3673     

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                                                                                  
5/9/2022